department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number -------------------- refer reply to cc psi plr-140145-14 date date internal_revenue_service number release date index number ------------------------ -------------------------- ------------------------ -------------- -------------------------------------------- in re -------------------------- legend company -------------------------- ------------------------------------------- state ---------------- date --------------------------- date ------------------------- year ------ a ---- b ------ c ----- x ----------- y --------------- z ------------- a ------------------ b ----------------------------- dear ---------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence concerning the application of sec_2703 of the internal_revenue_code to the proposed transaction the facts submitted are as follows company is an s_corporation for federal_income_tax purposes the shares of company are owned outright by and in trusts for related plr-140145-14 shareholders the articles of incorporation articles for company were originally filed with state’s secretary of state on date under article iv paragraph a of the articles the number of authorized shares of voting common_stock of company is x with a par_value of dollar_figurea per share in general ownership of voting common_stock is restricted to a class consisting of i the lineal_descendants of a and b ii any shareholder of record as of date and iii certain assignees of company under article iv paragraph b the number of authorized shares of nonvoting common_stock is y with a par_value of dollar_figurea per share in general ownership of nonvoting common_stock is restricted to a class consisting of i a person or entity authorized to own voting common_stock ii a person or entity approved at the time of transfer by a majority of the board_of directors and iii a shareholder of record on date paragraph a provides that with the exception of voting rights the two classes of common_stock are equal and in the event of dissolution or liquidation all assets of company shall be distributed to the common_stock since year a date before date the articles have contained provisions restricting transfers of company stock under paragraph with certain exceptions any shareholder who desires to transfer the record or beneficial_ownership of any shares of voting or nonvoting common_stock shall first offer to sell such shares to the company paragraph provides that the board_of directors has the exclusive authority at any time to select particular shares of nonvoting common_stock for redemption by paying the fair_market_value for each share under paragraph the fair_market_value of each share shall be the last appraised value filed with company by a panel of appraisers proposed transaction company has approved a b stock split company proposes to amend paragraph b to authorize the number of nonvoting common_stock to be z with a par_value of dollar_figurea per share in the transaction each shareholder will receive a dividend of c nonvoting shares with respect to each outstanding share of common_stock voting and nonvoting that he or she holds paragraph a will continue to authorize the number of voting common shares to be x with a par_value of dollar_figurea per share requested ruling plr-140145-14 you have asked us to rule that the stock split amendment to the articles and share dividend will not constitute a substantial modification that would result in the application of sec_2703 to the articles law and analysis sec_2703 provides that the value of any property shall be determined without regard to any option agreement or other right to acquire or use the property at a price less than the fair_market_value of the property without regard to such option agreement or right or any restriction on the right to sell or use such property under e a ii of public law sec_2703 applies to agreements options rights or restrictions entered into or granted after date and agreements options rights or restrictions in existence prior to date that are substantially_modified after that date see sec_25_2703-2 sec_25_2703-1 of the special valuation rules provides that a right or restriction that is substantially_modified is treated as a right or restriction created on the date of the modification any discretionary modification of a right or restriction whether or not authorized by the terms of the agreement that results in other than a de_minimis change to the quality value or timing of the rights of any party with respect to property that is subject_to the right or restriction is a substantial modification if the terms of the right or restriction require periodic updating the failure to update is presumed to substantially modify the right or restriction unless it can be shown that updating would not have resulted in a substantial modification the addition of any family_member as a party to a right or restriction including by reason of a transfer of property that subjects the transferee family_member to a right or restriction with respect to the transferred property is considered a substantial modification unless the addition is mandatory under the terms of the right or restriction or the added family_member is assigned to a generation determined under the rules of sec_2651 of the code no lower than the lowest generation occupied by individuals already party to the right or restriction sec_25_2703-1 provides that a substantial modification does not include i a modification required by the terms of a right or restriction ii a discretionary modification of an agreement conferring a right or restriction if the modification does not change the right or restriction iii a modification of a capitalization rate used with respect to a right or restriction if the rate is modified in a manner that bears a fixed relationship to a specified market interest rate and iv a modification that results in an option_price that more closely approximates fair_market_value in this case the stock split and amendment to the articles will apply to all of the common shares whether voting or nonvoting because each shareholder will receive c shares for every common share he or she currently holds the beneficial interests in company will not be affected by the stock split amendment and share dividend plr-140145-14 likewise because the number of authorized voting shares will continue to be x the shareholders’ voting rights will remain unchanged consequently the stock split amendment to the articles and share dividend will not affect the quality value or timing of any rights under the articles and the changes will not be a substantial modification of the articles for purposes of sec_25_2703-1 accordingly the articles will remain exempt from the application of chapter_14 except as expressly provided herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code these rulings are directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely leslie h finlow senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes
